Collins, J.
(dissenting). The judgment affirmed was rested in the Supreme Court upon the applicability to the *800township of Kearney, in the county of Hudson, of a supplement approved March 9th, 1891 (Pamph. L., p. 89), to “An act incorporating the inhabitants of townships, designating their powers and regulating their meetings,” approved April 14th, 1846. Gen. Stat., p. 3579. In my view, Kearney, although called a township, is really-an incorporated town with a special charter. Pamph. L. 1871, p. 1371. Under an act passed March 25th, 1884 (Gen. Stat., p. 3635), it may at any time by ordinance assume the more appropriate title of town. I think that such a municipality is not within the range of legislation for townships organized under the act of 1846, limited by the title to that statute. I shall, therefore, vote to reverse. Mr. Justice Garrison authorizes me to say that he concurs in this opinion.
For affirmance — The Chancellor,Van Sycicel, Dixon, Lippincott, Bogert, Hixon, Hendrickson, Vredenburgh. 8.
For reversal — Garrison, Collins. 2.